DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
Response to Amendment
No claims have been amended due to the Applicant's reply of 02/16/2021.

Response to Arguments
Applicant’s arguments on pages 5–14 of the reply dated 02/16/2021 with respect to the rejection of claims 1–10 under 35 U.S.C. 103 as being unpatentable over Voges et al. US-20150270506-A1 ("Voges") in view of MIYAMOTO, EIICHI et al. EP-1176469-A1 ("Miyamoto") and Negishi et al. US-20080124573-A1 ("Negishi") and the rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Miyamoto in view of and Negishi as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues on pages 5–6 of the reply that Voges does not teach or suggest a 1,3-diamino moiety as claimed, and, as a result, would not have provided any reason or motivation for a person of ordinary skill in the art to combine Voges with Miyamoto or to select a substitution pattern for Miyamoto’s formula (1-3) that would have resulted in a 1,3-diamino moiety.
Examiner's response -- This is not found persuasive.  The motivation to combine Voges with Miyamoto is not only provided by the teachings of Voges, but also by the teachings 
Applicant's argument -- Applicant argues on page 6–7 of the reply that a person of ordinary skill in the art would not have had any reason or motivation to modify a compound of Miyamoto’s formula (1-3) to include a fluorenyl substituent at the R13 position because the fluorene of paragraph [0051] of Miyamoto is a possible substituent only for Miyamoto’s formula (1), which has a structure that differs entirely from the foregoing structure of formula (1-3).
Examiner's response -- The examiner respectfully disagrees.  The formula (1-3) of Miyamoto is a more specific compound of the compound of formula (1) of Miyamoto, as noted in paragraph [0072] of Miyamoto.  Therefore, one of ordinary skill in the art would recognize that Miyamoto's teaching that specific examples of an aromatic group including a fluorene in 
Applicant's argument -- Applicant argues on pages 7–9 that a person of ordinary skill in the art would not have had any reason or motivation to modify a compound of Miyamoto’s formula (1-3) to include a fluorenyl substituent at the R13 position because in formula (1-3), because in the specific structures disclosed by Miyamoto, all of the fluorenyl substituents are covalently bonded directed to a nitrogen atom, not a phenyl ring, such as a phenyl ring of a 1,3-diamino moiety.
Examiner's response -- The invention of the prior art is not limited to or defined by only those embodiments disclosed in the examples.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  See MPEP 2123.  While Miyamoto does not specifically disclose a compound of formula (1-3) such as compound (1-3-18) wherein R13 is a fluorenyl group, Miyamoto clearly teaches that R13 may be an aromatic group and, as discussed above, teaches that specific examples of an aromatic group includes a fluorenyl group.  Further, additional motivation to select a fluorenyl ring is provided by Negishi.
Applicant's argument -- Applicant argues on page 9–10 that Negishi would not have provided any reason or motivation to select a fluorenyl substituent for R13 of Miyamoto's formula (1-3) because Negishi only teaches a fluorenylene moiety bonded to a phenyl moiety of a 1,3-diamino moiety, as required by the claims
Examiner's response -- As discussed in greater detail in the rejection below, the teaching of Negishi that provides motivation to select a fluorenyl group is not the X group in the specific structures exemplified in Negishi, as pointed to by Applicant, rather, the teachings of paragraph [0023] of Negishi which recites that the presence of a fluorene derivative group introduced into at least one of Ar1 to Ar8 in the triarylamine compound can improve the Tg and lead to good heat stability in an organic light-emitting device.  It is noted that the teaching of 
Applicant's argument -- Applicant argues on pages 10–12 that a person of ordinary skill in the art would not have used the resulting compound in a hole transporting layer and/or electron blocking layer of a device including a phosphorescent emitter with predictability or a reasonable expectation of success because the use of phosphorescent emitters is not taught or suggested by Miyamoto.  Applicant argues on page 11–12 that the disclosure of the features of paragraph [0073] Miyamoto would not have provided any reason or motivation for a person of ordinary skill in the art to combine the teachings of Voges with Miyamoto in order to improve phosphorescent OLEDs for any reason, including improving the operating voltage and/or efficiency thereof.
Examiner's response -- It is respectfully submitted that a good stability against thermally or electrically accelerated atoms or ions, plasma, light rays, heat radiation and the like, and more particularly against plasma-excited light and activated ions, which makes the compound unsusceptible to decomposition or change in properties, as recited in paragraph [0073] Miyamoto, would benefit a device with phosphorescent emitter(s) in the light emitting layer during the forming of the device by deposition with predictability and a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to use the compound of Miyamoto as the bistriarylamine compound in the device of Voges because Voges teaches a bistriarylamine compound as preferred and Miyamoto teaches a bistriarylamine compound possessing the above-noted benefits.
Applicant's argument
Examiner's response -- The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.  See MPEP 2123 (II).  The invention of the prior art is not limited to or defined by only those embodiments disclosed in the examples.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  See MPEP 2123.  While Negishi discloses exemplary devices comprising fluorescent emitter, Negishi contemplates phosphorescent emitters, as noted by Applicant, at paragraph [0022].  Negishi does not appear to criticize, discredit, or otherwise discourage the use of a phosphorescent emitter.  Further, the teaching of Negishi relied up on in the rejection of record relates to increasing the Tg of the compound to create a compound having good heat stability.  It is respectfully submitted that a good heat stability of the compound would benefit a device with phosphorescent emitter(s) in the light emitting layer and one of ordinary skill would apply the teachings of Negishi with predictability and a reasonable expectation of success.
Applicant's argument -- Applicant argues on pages 13–14 of the reply that the data in the specification and the declaration under 37 CFR 1.132 (hereafter "the declaration") of 08/21/2018 demonstrate that the claimed invention achieves unexpected results relative to the prior art.  Specifically, Applicant argues that compounds of the Applicant’s claimed formula (I) provide improved phosphorescent OLEDs having lower operating voltages and/or higher efficiencies than devices using previously known hole transporting and electron blocking matrices.
Examiner's response -- Applicants have the burden of explaining the proffered data as evidence of non-obviousness.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  Evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both prima facie case of obviousness.  See MPEP 716.02.
The declaration recites data comparing compounds that differ by symmetric/asymmetric substitution of the amine compound (see paragraphs 10–12).  The devices in the specification show comparison of devices comprising the claimed compounds to equivalent devices comprising a layer of H-1 
    PNG
    media_image1.png
    159
    255
    media_image1.png
    Greyscale
 dope with D1 
    PNG
    media_image2.png
    181
    154
    media_image2.png
    Greyscale
 and a layer of TCTA 
    PNG
    media_image3.png
    178
    131
    media_image3.png
    Greyscale
 as shown in the Table 1.
Comparison has not been made be between the claimed subject matter and the closest prior art.  In the data in the specification, none of the comparative examples comprises: (i) the materials of the unmodified light emitting device(s) of Voges; (ii) light emitting devices that differ only by the substitution of a fluorenyl group at the position corresponding to R13 of Miyamoto; or (iii) light emitting devices that differ only by only the substitution position of the biphenyl groups of the compound of Miyamoto.  Therefore, it is unclear what differences in operating voltages and efficiency would be observed between the claimed devices and those listed above in (i)-(iii).  Further, in the data in the specification, none of the comparative examples comprises: (iv) an electrosensitive material for use in image forming apparatuses that differs only by the 13 of Miyamoto; or (v) an electrosensitive material for use in image forming apparatuses that differs only by the substitution position of the biphenyl groups of the compound of Miyamoto.  Therefore, it is unclear what differences in properties would be observed between the claimed compound and those listed above in (iv)-(v).  Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, and if not explained should be noted and evaluated, and if significant, explanation should be required. See MPEP 716.02(e).
The evidence of nonobviousness is not commensurate in scope with the claims which the evidence is offered to support.  All of the examples and comparative examples are light-emitting elements.  Claim 10 encompasses wherein the compound is use in devices other than a light emitting layer.  The rejection of record over Miyamoto in view of Negishi teaches an electrosensitive material for use in image forming apparatuses.  As noted above, none of the comparative examples comprises: (iv) an electrosensitive material for use in image forming apparatuses that differs only by the substitution of a fluorenyl group at the position corresponding to R13 of Miyamoto; or (v) an electrosensitive material for use in image forming apparatuses that differs only by the substitution position of the biphenyl groups of the compound of Miyamoto.  Therefore, it is unclear what differences in properties would be observed between the claimed compound and those listed above in (iv)-(v).
Therefore, the data in the specification and the declaration is ineffective in overcome the rejections of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–10 are rejected under 35 U.S.C. 103 as being unpatentable over Voges et al. US-20150270506-A1 ("Voges") in view of MIYAMOTO, EIICHI et al. EP-1176469-A1 ("Miyamoto") and Negishi et al. US-20080124573-A1 ("Negishi").
Regarding claims 1–5 and 7–10, Voges teaches an electronic device comprising anode, cathode and at least one emitting layer arranged between the anode and the cathode (¶ [0011]), comprises the layer structure: anode/hole-transport layer A' / hole-transport layer A / hole-transport layer B / hole-transport layer C / emitting layer / electron-transport layer / electron-injection layer / cathode (¶ [0111]).  Voges teaches wherein the hole-transport layer A' 
Voges does not specifically disclose a device wherein the hole-transport material matrix is a compound represented by the claimed formula (I).
Miyamoto teaches a diphenylamine compound represented by the formula (1) (¶ [0048]) and formula (1-3) 
    PNG
    media_image4.png
    263
    363
    media_image4.png
    Greyscale
 (¶ [0071]), which is a bistriarylamine.  Miyamoto teaches specific examples of the diphenylamine compound represented by the formula (1-3) (¶ [0076]) including compound (1-3-18) 
    PNG
    media_image5.png
    297
    489
    media_image5.png
    Greyscale
 (¶ [0076], page 30).  Miyamoto teaches the compound of formula (1-3) has benefits including a good stability against thermally or electrically accelerated atoms or ions, plasma, light rays, heat radiation and the like, and more particularly against plasma-excited light and activated ions, which makes the compound unsusceptible to decomposition or change in properties when exposed to such an atmosphere 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Voges by forming the hole-transport material matrix out of compound (1-3-18), as taught by Miyamoto.  One would have been motivated to do so because Voges teaches the hole-transport material matrix may preferably be a bistriarylamine and Miyamoto teaches the diphenylamine compound (1-3-18), which is a bistriarylamine.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07
Additionally, Miyamoto teaches the diphenylamine compound has benefits including a good stability against thermally or electrically accelerated atoms or ions, plasma, light rays, heat radiation and the like, and more particularly against plasma-excited light and activated ions, which makes the compound unsusceptible to decomposition or change in properties when exposed to such an atmosphere during the deposition by the CVD method or the like, and molecularly strong enough to be unsusceptible to decomposition or change in properties and hence is unlikely to produce the deep electric charge trap and therefore forming the hole-transport material matrix in the device of Voges out of the compound (1-3-18) of Miyamoto would yield the benefit of good stability, as described above.
Voges in view of Miyamoto does not specifically disclose a compound as above wherein R13 of the formula (1-3) of Miyamoto in a fluorene group.  However, Miyamoto teaches that R13 may be an aromatic group (¶ [0072]), and teaches specific examples of an aromatic group including a fluorene (¶ [0051]).
Negishi teaches an organic light-emitting device comprising a triarylamine compound (¶ [0011] ¶ [0010]).  Negishi teaches that the presence of a fluorene derivative group in the 
    PNG
    media_image6.png
    151
    183
    media_image6.png
    Greyscale
 (¶ [0039]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the R13 -CH3 group in compound (1-3-18) with the fluorene group 
    PNG
    media_image6.png
    151
    183
    media_image6.png
    Greyscale
, based on the teaching of Miyamoto and Negishi.  The motivation for doing so would have been to improve the Tg and obtain good heat stability, as taught by Negishi.
Per claims 1–5 and 7–10, the modified device of Voges in view of Miyamoto, as discussed above comprises the layer structure: anode / hole-transport layer A' comprising the compound of Miyamoto and a p-dopant / hole-transport layer A comprising the compound of Miyamoto / hole-transport layer B / hole-transport layer C / emitting layer / electron-transport layer / electron-injection layer / cathode.  The compound of Miyamoto is a compound represented by the claimed formula (I) wherein:
	R1 and R2 are a C1 alkyl group (a methyl group);
	A1, A2, A3, and A4 are each a C12 aryl group (a 1,1'-biphenyl-yl group);
	(i) A1 and A2 and (ii) A3 and A4 are not linked to form a ring;
	R1 and R2 are not linked to form a ring.

Regarding claim 6, Voges in view of Miyamoto teaches the modified device comprising the modified compound as discussed above with respected to claim 5.
Voges in view of Miyamoto does not specifically disclose a compound as above wherein R1, R2, R11, and R12 are substituted such that they are each para-substituted to form a 1,1'-biphenyl-4-yl group.  However, Miyamoto teaches that R1, R2, R11, and R12 may be substituted at any the ortho-, meta-, or para- position.  Additionally, Miyamoto teaches exemplary compounds wherein R1/R2 and R11/R12 are para-substituted including compound (1-3-16) (page 29).
Therefore, given the general formula and teachings of Miyamoto, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of the modified compound discussed above wherein R1, R2, R11, and R12 are substituted such that they are each para-substituted to form a 1,1'-biphenyl-4-yl group.  One of ordinary skill in the pertinent art would have been motivated to produce additional compounds represented by the formula (1-3) of Miyamoto in order to pursue the known options within his or her technical grasp and would expect the isomeric compounds to be useful as the bistriarylamine compound in the device of Voges in view of Miyamoto and possess the properties taught by Miyamoto.  A prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities.  See MPEP 2144.09 I.  When compounds which are position isomers or homologs are of sufficiently close structural similarity, there is an expectation that such compounds possess similar properties.  See MPEP 2144.09 II.
Per claim 6, the compound of Miyamoto is a compound represented by the claimed formula (I), as discussed above, wherein A1, A2, A3, and A4 are each a 1,1'-biphenyl-4-yl group.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over MIYAMOTO, EIICHI et al. EP-1176469-A1 ("Miyamoto") in view of and Negishi et al. US-20080124573-A1 ("Negishi").
Regarding claim 10, Miyamoto teaches an electrophotosensitive material comprising a diphenylamine compound represented by the formula (1) (¶ [0048]) and formula (1-3) 
    PNG
    media_image7.png
    263
    363
    media_image7.png
    Greyscale
 (¶ [0071]).  Miyamoto teaches specific examples of the diphenylamine compound represented by the formula (1-3) (¶ [0076]) including compound (1-3-18) 
    PNG
    media_image8.png
    297
    489
    media_image8.png
    Greyscale
 (¶ [0076], page 30).  Miyamoto teaches the compound of formula (1-3) has benefits including a good stability against thermally or electrically accelerated atoms or ions, plasma, light rays, heat radiation and the like, and more particularly against plasma-excited light and activated ions (¶ [0073]), molecularly strong enough to be unsusceptible to decomposition or change in properties (¶ [0074]).
Miyamoto does not specifically disclose a compound as above wherein R13 of the formula (1-3) of Miyamoto in a fluorene group.  However, Miyamoto teaches that R13
Negishi teaches an organic light-emitting device comprising a triarylamine compound (¶ [0011] ¶ [0010]).  Negishi teaches that the presence of a fluorene derivative group in the triarylamine compound can improve the Tg and lead to good heat stability (¶ [0023]).  Negishi teaches several exemplary compounds comprising the fluorene group 
    PNG
    media_image6.png
    151
    183
    media_image6.png
    Greyscale
 (¶ [0039]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the R13 -CH3 group in compound (1-3-18) with the fluorene group 
    PNG
    media_image9.png
    151
    183
    media_image9.png
    Greyscale
, based on the teaching of Miyamoto and Negishi.  The motivation for doing so would have been to improve the Tg and obtain good heat stability, as taught by Negishi.
Per claim 10, the modified compound of Miyamoto is a compound represented by the claimed formula (I) wherein:
	R1 and R2 are each a C1 alkyl group (a methyl group);
	A1, A2, A3, and A4 are each a C12 aryl group (a biphenyl group);
	(i) A1 and A2 and (ii) A3 and A4 are not linked to form a ring;
	R1 and R2 are not linked to form a ring.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                
/E.M.D./Examiner, Art Unit 1786